958 A.2d 158 (2008)
289 Conn. 929
Bernadetta KACZYNSKI
v.
Dariusz KACZYNSKI.
No. 18235.
Supreme Court of Connecticut.
Decided September 25, 2008.
Richard C. Stewart, New Canaan, in support of the petition.
William F. Gallagher, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 109 Conn.App. 381, 951 A.2d 690 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly reverse the trial court's decision based on its failure to enunciate specifically that it was applying `clear and convincing evidence' as the standard of proof?"
The Supreme Court docket number is SC 18235.